

113 S812 ES: To authorize the Secretary of the Interior to take actions to implement the Agreement between the United States of America and the United Mexican States Concerning Transboundary Hydrocarbon Reservoirs in the Gulf of Mexico.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS1st SessionS. 812IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Secretary of the Interior to take
		  actions to implement the Agreement between the United States of America and the
		  United Mexican States Concerning Transboundary Hydrocarbon Reservoirs in the
		  Gulf of Mexico.1.Agreement between the United
			 States of America and the United Mexican States Concerning Transboundary
			 Hydrocarbon Reservoirs in the Gulf of MexicoThe Secretary of the Interior is authorized
			 to take actions necessary to implement the terms of the Agreement between the
			 United States of America and the United Mexican States Concerning Transboundary
			 Hydrocarbon Reservoirs in the Gulf of Mexico, which is hereby approved,
			 including—(1)to approve unitization agreements and
			 related arrangements for the exploration of, and development or production of
			 oil or gas from, transboundary reservoirs and geological structures;(2)to disclose as necessary under the
			 Agreement information related to the exploration, development, and production
			 of a transboundary reservoir or geological structure that may be considered
			 confidential, privileged, or proprietary information under law; and(3)to accept and take action not inconsistent
			 with an expert determination under the Agreement.Passed the Senate October 12, 2013.Secretary